Opinion by
Oliver, C. J.
It was stipulated that the items marked “A” consist of kidskin plates the same in all material respects as those the subject of Kung Chen Fur Corpn. v. United States (29 Cust. Ct. 266, C. D. 1480); that the items marked “G” consist of goatskins the same as those involved in United States v. Winograd Bros., Inc. (32 C. C. P. A. 153, C. A. D. 302); that the items marked “L” consist of lambskin plates the same as those the subject of A. S. Cold & Bro., Inc. v. United States (33 Cust. Ct. 120, C. D. 1643); and that the items marked “M” consist of moufflons similar to those involved in Abstract 57768. Accepting this stipulation as a statement of fact and following the cited decisions, the claim for free entry under paragraph 1681 was sustained.
Ford, J., concurred.